                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA


Frederick J. Andrews,                     )
                                          )            Case No. 0:18-cv-02631-TLW-PJG
              Petitioner,                 )
                                          )
vs.                                       )
                                          )
South Carolina Department of Social       )
Services; York County Family Court; David )
Hamilton; Lisa Simmons; Bobbie V. Simms;)
Suzy T. Colins; Jessica Dingle,           )
                                          )                      ORDER
              Respondents.                )
___________________________________ )

       Plaintiff Frederick J. Andrews, proceeding pro se, filed this petition for a writ of habeas

corpus pursuant to 28 U.S.C. § 2254. ECF No. 1. This matter now comes before the Court for

review of the Report and Recommendation (Report) filed by United States Magistrate Judge Paige

J. Gossett, to whom this case had previously been assigned pursuant to 28 U.S.C. § 636(b) and

Local Civil Rule 73.02(B)(2) (D.S.C.). ECF No. 5. In the Report, the Magistrate Judge

recommends that the petition be summarily dismissed. Id. Petitioner filed Objections to the Report,

ECF No. 7, and a motion to amend the petition, ECF No. 8. This matter is now ripe for disposition.

       The Court is charged with conducting a de novo review of any portion of the Magistrate

Judge’s Report and Recommendation to which a specific objection is registered, and may accept,

reject, or modify, in whole or in part, the recommendations contained in that report. 28 U.S.C.

§ 636. In conducting its review, the Court applies the following standard:

       The magistrate judge makes only a recommendation to the Court, to which any
       party may file written objections.... The Court is not bound by the recommendation
       of the magistrate judge but, instead, retains responsibility for the final
       determination. The Court is required to make a de novo determination of those
       portions of the report or specified findings or recommendation as to which an
       objection is made. However, the Court is not required to review, under a de novo


                                                1
        or any other standard, the factual or legal conclusions of the magistrate judge as to
        those portions of the report and recommendation to which no objections are
        addressed. While the level of scrutiny entailed by the Court's review of the Report
        thus depends on whether or not objections have been filed, in either case the Court
        is free, after review, to accept, reject, or modify any of the magistrate judge's
        findings or recommendations.

Wallace v. Housing Auth. of the City of Columbia, 791 F. Supp. 137, 138 (D.S.C. 1992) (citations

omitted).

        In light of the standard set forth in Wallace, the Court has reviewed, de novo, the Report,

the Objections, and relevant filings. As noted in the Report, Petitioner makes no allegation that he

is in the custody of state or local officials. Thus, for the reasons articulated by the Magistrate Judge,

it is hereby ORDERED that the Magistrate Judge’s Report and Recommendation, ECF No. 5, is

ACCEPTED, and Petitioner’s Objections, ECF No. 7, are OVERRULED. Additionally,

Petitioner cannot cure the deficiencies of his petition by amendment because he has not alleged

that he is in the custody of state or local officials. Accordingly, Petitioner’s motion to amend, ECF

No. 8, is DENIED as futile and the petition, ECF No. 1, is hereby summarily DISMISSED.

        IT IS SO ORDERED.

                                                                __s/Terry L. Wooten______
                                                                Senior United States District Judge

September 25, 2019
Columbia, South Carolina




                                                   2
